PER CURIAM.
This is an appeal of an order granting summary final judgment in a negligence case in which Appellant’s husband (decedent) was killed when the left front tire of a Mack dump truck driven by Roger Cle-worth blew out and the dump truck crossed the center line of Highway 17 in Duval County, slamming into the vehicle driven by decedent. Appellant claims Ap-pellee Goodyear Tire and Rubber Company was negligent because it failed to adequately warn of the dangers of operating a dump truck with a deteriorated and worn tire.
Viewing the facts and all reasonable inferences that might be drawn from them in a light most favorable to Appellant, we conclude that disputed issues of material fact exist concerning whether Appellee had an agreement with Cleworth or Cleworth’s employer to inspect the tire; the terms of any such agreement; and whether those terms would justify Cleworth’s reliance on Appellee’s expertise, thereby excusing any failure on his part to inspect the tire and discover its unsafe condition. Accordingly, we reverse the summary final judgment, and remand for further proceedings. See Jones v. Dirs. Guild of Am., Inc., 584 So.2d 1057, 1059 (Fla. 1st DCA 1991) (“if the record raises the slightest doubt that material issues could be present, that doubt must be resolved against the movant and the motion for summary judgment must be denied”).
REVERSED and REMANDED.
BOOTH, WEBSTER and PADOVANO, JJ., concur.